                                           Case 4:19-cv-05550-YGR Document 24 Filed 01/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ALEJANDRO TIZNADO SARO,                            Case No. 19-cv-5550-YGR
                                   7
                                                         Petitioner,
                                   8
                                                    v.                                      JUDGMENT
                                   9
                                         PATRICK COVELLO, Warden,
                                  10
                                                         Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Pursuant to the Order denying the petition for writ of habeas corpus signed today,

                                  14   judgment is entered in favor of respondent and against petitioner. Petitioner shall obtain no relief

                                  15   by way of the petition.

                                  16           IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: January 27, 2021

                                  18                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Rev. 09-18
